[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                         FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                  FILED
                                    No. 08-13867         U.S. COURT OF APPEALS
                             ________________________      ELEVENTH CIRCUIT
                                                               FEB 03, 2009
Dall. C. Docket No. 06-01496 CV-LSC-J THOMAS K. KAHN
                                                                 CLERK

KELLY SUE SANFORD,

                                                                          Plaintiff-Appellant,

                                            versus

JASPER, ALABAMA, CITY OF,
MITCHELL C. JONES, et al.,

                                                                      Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                    (February 3, 2009)

Before MARCUS, ANDERSON and CUDAHY,* Circuit Judges.

PER CURIAM:

____________________
*Honorable Richard D. Cudahy, United States Circuit Judge for the Seventh Circuit, sitting by
designation.
       After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed. We readily conclude that the

district court did not err in holding that Officer Jones had arguable probable cause

to arrest plaintiff for public intoxication under Alabama law. With respect to the

endangerment factor, the officer reasonably believed that plaintiff had already

made a decision which endangered the public, as well as herself, when she

permitted Howell to drive her car while intoxicated. After Howell was arrested, the

officer also reasonably believed under all the circumstances that plaintiff was too

intoxicated to drive, and that she would have endangered herself if the officer had

let her walk away from the scene along the public road. Finally, we conclude that

the district court did not abuse its discretion in declining to entertain the new legal

theory raised by plaintiff for the first time in a motion to alter or amend the district

court’s summary judgment order.

       AFFIRMED.1




       1
               Plaintiff’s argument with respect to her state law claim, and other arguments, are
rejected without need for further discussion.

                                                 2